ORDER
This is applicant Sonny Fortes’ appeal from a Superior Court ruling denying his application for post-conviction relief. The case came before the Court in conference on the state’s confession of error wherein the state concedes that the applicant’s statutory right to counsel as spelled out by this Court in Campbell v. State, 56 A.3d 448 (R.I.2012) was not properly observed. Upon review of the record, the Court concludes that the confession of error should be accepted.
Accordingly, the applicant’s appeal is sustained. The papers in the case are remanded to the Superior Court for hearing on the application for post-conviction relief at which applicant Fortes shall be represented by counsel in accordance with Campbell, supra.